DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding independent claim 1, the prior arts found do not teach the limitation “....wherein the refill request comprises an indication of the currently visible nodes of the retrieved section of the hierarchy....wherein the indication of the currently visible nodes of the retrieved section of the hierarchy comprises a drillstate of the currently visible nodes;...wherein the refilled section of the hierarchy comprises...the drillstate of the currently visible nodes...” in combination with all other claim limitations. Independent claims 16 and 20 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior arts found, Van den Broek et al. (US PGPub. No. 2016/0092048) (hereinafter Broek) is the closest prior art found that teaches a hierarchical user interface module including two or more nodes of a first level of a hierarchy of nodes, and responsive to the user input associated with the first node, performs a first update of the hierarchical user interface module presented to the user, wherein the first update includes: replacing a first set of nodes with a second set of nodes.  However, Broek does not disclose update or the replacing of the first set of nodes include a drillstate of the currently visible nodes.  And some of the closest prior arts found that teaches preserving or maintaining a previous collapsed/expanded state of a hierarchy structure are Rotshtein et al. (US Patent No. 8,972,900) (hereinafter Rotshtein) and Hofmann et al. (US PGPub. No. 2008/0282189) (hereinafter Hofmann).  Although Rotshtein teaches preserving a hierarchy structure, However, Rotshtein does not disclose if the preserving of the hierarchy structure is related to a drillstate of the currently visible nodes that was to be reconstructed with the nodes that are to replace a section of the hierarchy.  And Hofmann although teaches maintaining a previous collapsed/expanded state of a hierarchy, however, Hofmann does not disclose if that previous collapsed/expanded state is reconstructed with the nodes that are to replace a section of the hierarchy.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174